 

EXHIBIT 10.1

AMENDMENT NO. 1 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
January 9, 2015, by and among SpartanNash Company, a Michigan corporation,
formerly known as Spartan Stores, Inc. (“Parent”), Spartan Stores Distribution,
LLC, a Michigan limited liability company (“Stores Distribution”), Market
Development, LLC, a Michigan limited liability company (“MDC”), SpartanNash
Associates, LLC, a Michigan limited liability company (“Associates”), Family
Fare, LLC, a Michigan limited liability company (“Family Fare”), MSFC, LLC, a
Michigan limited liability company (“MSFC”), Seaway Food Town, Inc., a Michigan
corporation (“Seaway”), The Pharm of Michigan, Inc., a Michigan corporation
(“Pharm”), Valley Farm Distributing Co., an Ohio corporation (“Valley Farm”),
Gruber’s Real Estate, LLC, a Michigan limited liability company (“Gruber RE”),
Prevo’s Family Markets, Inc., a Michigan corporation (“Prevo”), Custer Pharmacy,
Inc., a Michigan corporation (“Custer”), Spartan Properties Management, Inc.
(formerly known as Buckeye Real Estate Management Co.), an Ohio corporation
(“SPM”), Spartan Stores Fuel, LLC, a Michigan limited liability company
(“Spartan Fuel”), Nash-Finch Company, a Delaware corporation, as surviving
corporation of the merger with SS Delaware, Inc. (“Nash-Finch”), Nash Brothers
Trading Company, a Delaware corporation (“Nash Brothers”), T.J. Morris Company,
a Georgia corporation (“T.J. Morris”), Super Food Services, Inc., a Delaware
corporation (“Super Food”), U Save Foods, Inc., a Nebraska corporation (“U
Save”), Hinky Dinky Supermarkets, Inc., a Nebraska corporation (“Hinky Dinky”),
GTL Truck Lines, Inc., a Nebraska corporation (“GTL”), Erickson’s Diversified
Corporation, a Wisconsin corporation (“Erickson’s”), Grocery Supply Acquisition
Corp., a Delaware corporation (“Grocery Supply”), MDV SpartanNash, LLC, a
Delaware limited liability company (“MDV”, and together with Parent, Stores
Distribution, MDC, Associates, Family Fare, MSFC, Seaway, Pharm, Valley Farm,
Gruber RE, Prevo, Custer, SPM, Spartan Fuel, Nash-Finch, Nash Brothers, T.J.
Morris, Super Food, U Save, Hinky Dinky, GTL, Erickson’s and Grocery Supply,
each individually a “Borrower” and collectively, “Borrowers”) and any Person
that at any time becomes a party to the Loan Agreement as a guarantor (each
individually a “Guarantor” and collectively, “Guarantors”), the parties to the
Loan Agreement (as hereinafter defined) from time to time as lenders (each
individually, a “Lender” and collectively, “Lenders”) and Wells Fargo Capital
Finance, LLC, a Delaware limited liability company, in its capacity as agent for
Lenders (in such capacity, “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers and Guarantors have entered into financing arrangements with
Agent and Lenders pursuant to which Lenders (or Administrative Agent on behalf
of Lenders) have made and may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Amended and Restated
Loan and Security Agreement, dated as of November 19, 2013, by and among
Borrowers, Guarantors, Agent and Lenders, (as the same now exists and is amended
and supplemented pursuant hereto and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other Financing Agreements; and

 

 

 

 

--------------------------------------------------------------------------------

 

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders agree to certain amendments to the Loan Agreement, and Administrative
Agent and Lenders are willing to agree to such amendments, subject to the terms
and conditions herein; and

WHEREAS, by this Amendment No. 1, Borrowers, Guarantors, Administrative Agent
and Lenders desire and intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Definitions.

(a)Additional Definitions.  As used herein, "Amendment No. 1" shall mean
Amendment No. 1 to Amended and Restated Loan and Security Agreement, dated
January 9, 2015, by and among Borrowers, Guarantors, Administrative Agent and
Lenders, as amended, modified, supplemented, extended, renewed, restated or
replaced, and the Loan Agreement and the other Financing Agreements shall be
deemed and are hereby amended to include, in addition and not in limitation,
such definition.  

(b)Amendments to Definitions.

(i)Applicable Margin.   The definition of “Applicable Margin” set forth in the
Loan Agreement is hereby amended by deleting the interest rate grid therein and
replacing it with the following:

 

“Tier

 

Monthly Average

Excess Availability        

Applicable Eurodollar Rate
Margin for Tranche A Revolving Loans

 

Applicable Eurodollar Rate
Margin for Tranche A-1 Revolving Loans

 

Applicable
Eurodollar Rate Margin for Tranche A-2 Term Loans

Applicable
Base Rate Margin for Tranche A Revolving Loans

Applicable
Base Rate Margin for Tranche A-1 Revolving Loans

Applicable
Base Rate Margin for Tranche A-2 Term Loans

1

 

Greater than 66 2/3% of the Maximum Credit

 


1.25%


2.50%


5.25%


.25%


1.50%


4.25%

2

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the  Maximum Credit


 

 

1.50%

 

 

2.75%



5.25%



.50%



1.75%



4.25%

 

2

 

 

--------------------------------------------------------------------------------

 

3

Less than or equal to 33

1/3%  of the Maximum Credit

 

 

1.75%

 

3.00%

 

5.25%

 

.75%


2.00%

 

4.25%”

 

(c)Interpretation.  For purposes of this Amendment No. 1, unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings assigned to such terms in the Loan Agreement.

2.Schedule 1.145; Non-Operating Assets.  Schedule 1.145 to the Loan Agreement is
hereby deleted in its entirety and replaced with the Schedule 1.145 attached as
Exhibit A hereto.

3.Minimum Applicable Margin.  Notwithstanding anything contained in the Loan
Agreement to the contrary and notwithstanding the amount of the Monthly Average
Excess Availability, for the month of December, 2014 and for each succeeding
month prior to the month commencing June 1, 2015, in no event shall the
Applicable Margin be less than the percentages set forth in Tier 2 of the
interest rate grid set forth in the definition of Applicable Margin for the
applicable category of Loans.  

4.Financial Statements and Other Information.  Section 9.6(a)(i) of the Loan
Agreement is hereby amended by deleting the phrase “and unaudited consolidating
financial statements (including balance sheets and statements of income and
loss)” and replacing it with the following new phrase:  “and unaudited
consolidating statements of income and loss”.

5.Sale of Assets, Etc.  Section 9.7(b) of the Loan Agreement is hereby amended
by (a) deleting the reference to “or” at the end of clause (xiv) thereof, (b)
deleting the period at the end of clause (xv) thereof and adding “; or” at the
end thereof and (c) adding the following new clause (xvi) at the end thereof:

“(xvi) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (A) from any Borrower to any
other Borrower and (B) from any Guarantor to any Borrower or any other
Guarantor.”

6.Indebtedness.  Section 9.9 of the Loan Agreement is hereby amended by adding
the following new clause (p) at the end thereof:

“(p) Indebtedness of any Borrower or Guarantor arising after the Effective Date
in the ordinary course of the business of such Borrower or Guarantor pursuant to
guarantees in favor of third parties by such Borrower or Guarantor of the
obligations of its customers (other than guarantees of lease obligations
referenced in Section 9.9(i) above), provided, that, (i) as of the date of
entering into such guarantee, and after giving effect thereto, Excess
Availability shall be not less than fifteen (15%) percent of the Maximum Credit,
(ii) the aggregate principal amount of such guarantees under this Section 9.9(p)
at any time outstanding shall not exceed $25,000,000 and (iii) as of the date of
entering into any such guarantee and after giving effect thereto, no Default or
Event of Default shall exist or have occurred;”

 

3

 

 

--------------------------------------------------------------------------------

 

7.Formation of Subsidiaries.  As of March 30, 2014, the reference to “March 30,
2014” set forth in the last sentence of Section 9.24 of the Loan Agreement is
hereby deleted and replaced with “June 30, 2015”.

8.Term.  Section 13.1 of the Loan Agreement is hereby amended by deleting the
reference to “NOVEMBER 19, 2018” contained in clause (a) therein and replacing
it with “JANUARY 9, 2020”.

9.Representations and Warranties.  Each Borrower and Guarantor hereby represents
and warrants to Administrative Agent and Lenders the following (which shall
survive the execution and delivery of this Amendment No. 1), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrowers:

(a)This Amendment No. 1 and each other agreement or instrument to be executed
and delivered by the Borrowers and Guarantors pursuant hereto have been duly
authorized, executed and delivered by all necessary action on the part of each
of the Borrowers and Guarantors which is a party hereto and thereto and, if
necessary, their respective stockholders, members and managers and is in full
force and effect as of the date hereof, as the case may be, and the agreements
and obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein, constitute the legal, valid and binding
obligations of each of the Borrowers and Guarantors, respectively, enforceable
against them in accordance with their terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

(b)The execution, delivery and performance of this Amendment No. 1 (a) are all
within each Borrower’s and Guarantor’s corporate or limited liability company
powers and (b) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation, by laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound.

(c)All of the representations and warranties set forth in the Amended Loan
Agreement and the other Financing Agreements are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as if
made on the date hereof, except to the extent any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such date.

(d)No Default or Event of Default exists or has occurred and is continuing.

 

4

 

 

--------------------------------------------------------------------------------

 

10.Condition Precedent.  The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Administrative Agent:

(a)receipt by Administrative Agent of counterparts of this Amendment No. 1, duly
authorized, executed and delivered by the parties hereto (including all Lenders
required for the amendments provided for herein);

(b)receipt by Administrative Agent of a true and correct copy of any consent,
waiver or approval (if any) to or of this Amendment No. 1, which any Borrower is
required to obtain from any other Person; and

(c)No Default or Event of Default shall exist or have occurred and be
continuing.

11.Effect of this Amendment.  Except as expressly amended pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and, in all other respects, the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment No. 1, the provisions of this Amendment No. 1 shall control.  By
executing this Amendment No. 1, each Borrower is deemed to execute the Amended
Loan Agreement and to be bound by the terms and conditions thereof.

12.Further Assurances.  Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 1.

13.Governing Law.  The validity, interpretation and enforcement of this
Amendment No. 1 and the other Financing Agreements (except as otherwise provided
therein) and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Illinois but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Illinois.

14.Binding Effect.  This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

15.Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.

Counterparts.  This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment No. 1.  Any party delivering an
executed counterpart of this Amendment No. 1 by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

 

 

5

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

ADMINISTRATIVE AGENT

WELLS FARGO CAPITAL FINANCE, LLC, as Administrative Agent

By:__________________________________

Title:________________________________

 

 

12020518

BORROWERS



SPARTANNASH COMPANY, formerly known as Spartan Stores, Inc.


By:__________________________________

Title:________________________________

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SPARTAN STORES DISTRIBUTION, LLC
MARKET DEVELOPMENT, LLC
SPARTANNASH ASSOCIATES, LLC
FAMILY FARE, LLC
MSFC, LLC
SEAWAY FOOD TOWN, INC.
THE PHARM OF MICHIGAN, INC.
VALLEY FARM DISTRIBUTING CO.
GRUBER’S REAL ESTATE LLC
PREVO’S FAMILY MARKETS, INC.
CUSTER PHARMACY, INC.
SPARTAN PROPERTIES MANAGEMENT, INC.
SPARTAN STORES FUEL, LLC

By:__________________________________

Title:________________________________

 

NASH-FINCH COMPANY

NASH BROTHERS TRADING COMPANY

T. J. MORRIS COMPANY

SUPER FOOD SERVICES, INC.

U SAVE FOODS, INC.

HINKY DINKY SUPERMARKETS, INC.

GTL TRUCK LINES, INC.

ERICKSON’S DIVERSIFIED CORPORATION

GROCERY SUPPLY ACQUISITION CORP.
MDV SPARTANNASH, LLC

 

By:__________________________________

Title:________________________________




 

3501905.4

7

 

 

--------------------------------------------------------------------------------

 









LENDERS

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender

By:__________________________________

Title:________________________________

BANK OF AMERICA, N.A.,
as a Lender

 

By:

Name:

Title:

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

By:

Name:

Title:

BMO HARRIS BANK N.A.,
as a Lender

 

By:

Name:

Title:

 

FIFTH THIRD BANK,
as a Lender

 

By:

Name:

Title:

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

By:

Name:

Title:

 

 

 

 

 

 

3501905.4

8

 

 

--------------------------------------------------------------------------------

 

 

CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS BANK, N.A.,
as a Lender

 

By:

Name:

Title:

 

REGIONS BANK,
as a Lender

 

By:

Name:

Title:

 

MUFG UNION BANK, NATIONAL ASSOCIATION, as a Lender

 

By:

Name:

Title:

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

By:

Name:

Title:

 

 

3501905.4

9

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SCHEDULE 1.145

 

Operating Assets

 

 

Address

City

State

Description

522 Hancock St. N

Ottumwa

IA

Retail Property

NEC Hwy 34 and S 221st St

Glenwood

IA

Land

962 Main St. E

Galesburg

IL

Retail Property

201 11th St N

Monmouth

IL

Retail Property

Lots 1 & 3

Plymouth

IN

Retail Outlots

2800 Stanton Dr. & 3000 Tatham Rd.

Bridgeport

MI

Vacant Land

124 E. Front Street

Adrian

MI

Pharmacy

1778 84ths St (8451 Burlingame)

Byron Center

MI

Land

4010 W Vienna Rd & 12079 N Jennings Rd

Clio

MI

Land

Beecher Road

Flint

MI

Land

North Holly Road

Grand Blanc

MI

Land

Ludington Corners Shopping Center

Ludington

MI

Shopping Center

5539-5559 West US-10

Ludington

MI

Commercial Land

5539-5559 West US-10

Ludington

MI

Retail Outlot

205 Washington Ave. E

Hutchinson

MN

Retail Property

7646 Dodge St  Crossroads Plaza

Omaha

NE

Retail Property

770 N 114th St

Omaha

NE

Retail Property

6300 Creek Road

Blue Ash

OH

Distribution Center

800 and 1020 Ford

Maumee

OH

Distribution Center

Tracy Road & Arbor Drive

Northwood

OH

Industrial Land

410 Wheeling St.

Oregon

OH

Pharmacy

801 Dixie Hwy.

Rossford

OH

Pharmacy

4223 South Avenue

Toledo

OH

Food Town WH

 

 

 